EIS44 (Rev. 0219)

   

(The JS 44 civil cover sheet and the
provided by local rules of court. Fh
purpose of initiating the civil dock

 
 

ad
si neither replace nor supplement the filing and service of pleadings or other papers as required

5 Ls except as

Judiciat Conference of the United States in Sepiember 1974, is required for the use of the Clerk of Court for the
ONS ON NEXT PAGE OF THIS FORM.)

 

L. (a) PLAINTIFFS

Daniei O'Shaughnessy, 2746 Scenic Gulf Drive, Uni

Miramar Beach, Fl. 32550

(b) County of Residence of First Listed Plaintiff
{EXCEPT IN US. PLAINTIV]

{c) Attomeys (Firm Name, Address, and Telephone

   
   

Leo M. Gibbons and Andrew R. Silverman,
417 W. Miner Street, P.O. Box 660, West Che

CASES)

acElree Harvey, Lide

DEFENDANTS

211, Nicholas Palazzo, 365 Forest Avenue, per 4D, Palo Me

    
   

  
    
  

‘alton County, Florida
(IN US. PLAINTIFF CASES ONLY)

i" LAND CONDEMNATION CASES, USE THE LOCAT 10N OF
HE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (ff Known}

James E. DelBello and Matthew J. Siembieda,
Cira Centre, 2929 Arch Street, Suite 860, Phila

night LLP,
,PA 19104

 

r, PA 19381-0660

 

IE. BASIS OF JURISDICTION (Place an "A" in One Bax Ontyl

Of US. Government

Phainaiff

03 Federal Question

2 U.S. Government 2 4 \ Diversity

Defendant

{US Gavernment Not a Party)

fladicute Citizenship of Parties in Tem Hi)

      
  

 

WL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Bax for Plaiatif
(For Diversity Cases Only) and One Box for Defendant}
PTE DE ~\ PTF DEF
Citizen of This State 1 \ncorporated or Principal Place G4 04
of Business in This State o
Citizen of Another State 2 Inborporated and Principal Place O75 of 5
of Business In Another Stafe
Citizen or Subject of a 3 /Foreign Nation O16 O86
Foreign Country :

 

 

r Box Only)

“cick here for: Nature of Suit Code Descriptignes~

 

Vv NATURE OF SUIT Plafe alt “x” ia Oa

      

       

 

 

 

   
 
  

 

 

   

 

 

 

 

 

   

 

 

Ls CONTRACT. FORTS:  FORFELTURE/PENALTY: ANKRUPICY: “OTHER STATUTES:
O 116 insurance SE ropsonau INJURY PERSGNAL INJURY = [0 625 Drug Related Seizure GO 422 Appeal 28 USC 158 O 375 False Claims Act
0 £20 Marine O 316 Airplane O 365 Pessonal Injury ~ of Property 2! USC 881 |C 423 Withdrawal G 376 Qui Tam (31 USC
O 130 Miller Act C) 315 Airpiane Product Product Liability CF 690 Other 28 USC 157 3729{a})
O 140 Negotiable Instrument Liability . 367 Health Care/ OG 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical == ;PROPEREY.: “410 410 Antittist
& Enforcement of Judgnyent Slander Personal Injury OG 820 Copyrights 0430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability C1 8306 Patent Commerce
O 152 Recovery of Defaulted Liability CF 368 Asbestos Personal O 835 Patent - Abbreviated f eporiation
Student Loans GO 340 Marine Injucy Product New Brug Application 2 470 Ricketeer Influenced and
(Excludes Veterans) O 345 Marne Product Liability © 840 Trademark Cqrrupt Organizations
C) 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LS RABOR | 2 SOCIAL SECURITY: C1 480 Gonsumer Credit
of Veleran’s Benefits 0 350 Motor Vehicle OG 370 Other Fraud a 5 Fair Labor Standards OC 861 HIA (1395ff} © 485 Aelephone Consumer
OF 160 Stockholders’ Suits 0 355 Motor Vehicle 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
OC 196 Other Contract Product Liability CG 380 Other Personal O 720 Labor/Management 1 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat FV
©) 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI £7 850 Securities/Commodities/
O 196 Franchise Injury CG 385 Property Damage O 740 Railway Labor Act O 865 RSI (405{g)) Exchange
0 362 Personat Injury - Product Liability (754 family and Medical CF 890 Other Statutory Actions
Medical Malpractice Leave Act ] 89t Agrichitural Acts
[EE REAL PROPERTY.) fo CIVIL: RIGHTS: PRISONER PETITIONS | 790 Other Labor Litigation J COREDERAL TAX SGLES: {} 893 Environmental Matters
Q 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement QO 870 Taxes (U.S, Plaintiif CF 895 Freedom of Information

G 220 Foreclosure

© 230 Rent Lease & Ejectment
© 240 Torts to Land

OF 245 Tort Product Liability
£F 290 All Other Rea Property

O 44{ Voting

O 442 Employment

1 443 Ffousing/
Accomatodations

O 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

0 448 Education

 

to \

 

G 463 Alien Detainee

OG 510 Motions to Vacate
Sentence

CF 530 General

G 535 Death Penalty

Other:

540 Mandamus & Other

C1 550 Civil Rights

01 555 Prison Condition

CF 560 Civel Detainee -
Conditions of
Confinement

or Defendant}
CO 871 ERS—Third Party
26 USC 7409

Act :

CF 896 Arbitration

CF 899 Administrative Procedure
AciReview or Appeal of
Agency Decision

CF 956 Constitutionality of
State Siatules

Income Security Act

 

MMIGRATION:

O 462 Naturalization Application

G 465 Other immigration
Actions

   

 

 

 

 

 

¥V. ORIGIN {Plade an “X° jn Que Box Only

O1 Original 0X2 Remdved from
Proceeding State Court

3 Remanded from
Appellate Court

O 8 Multidistrict
Litigation -
: Direct File

o4 0 6 Maultidistrict
Litigation -

Transter

Reinstated or
Reopened

O 3 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes nutless diversity)
29 U.S.C. Section 1332, 28 U.

.C, Section 1331 and 18 U.S.C. Section 1962(0)

 

VL CAUSE OF AGTI

 

RICO Action

Brief description of cause:

>

\

 

 

Vil. REQUESTED IN

(1 CHECK If THES 18 A CLASS ACTION

DEMAND $ CHECK, YES only if\demanded in complaint:
WK Yes ONo

 

 

 

 

COMPLAINT: UNDER ROLE 23, F.R-Cv.P. JURY DEMAND:
VU. RELATEDCASE(S)
IF ANY (eee instructions): JUDGE DOCKET NUMBER Oe ul 30 2 2 9
DATE SIGNATURE OF ATTORNEY OF RECORD
10/30/2019 /s/ James E. DelBello ri be te
FOR OFFICE USE ONLY Ew
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE

 

 

 

 

 

 
 
  
 

"DESIGNATION FORM SX, ‘fo 5

(to be used bf tad iG to indicate the category of the case for the purpose of assignment to the appropriate calendar)
haughnessy, 2746 Scenic Guif Drive, Unit 211, Miramar Beach, FL , 32550

(6 888 2 eg Write eA nk bistro ENS EARA® Pe Oy SEF

Address of Plaintiff: Da

 

 

 

Address of Defendant: See Attached. & i 1 a

Place of Accident, Incident or Transaction: en ee aioe | =
eee —~“

RELATED CASE, LF ANY: ee O'Shaughnessy v. Palazzo’being removed simultaneously with this new matter,

Case Number; / G-C, eS, / S hidge: “ chr b Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following quest

i. Is this case related to property included in an earlier numbered suit pending or within one year Yes 0
previously terminated actiotia this court?

 
 

 

 

 

 

 

 

2. Does this case involve the same issué ffactor grow out out of the same transaction as a prior. suit" “Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4, Is this case a second or successive habeas
case filed by the same individual?

<]N NOR

 

 

 

 

     
 

 

 

8, sogiel security appeal, or pro se civil rights Yes No

| certify that, to my knowledge, the within cdse [2] ig / [7] ig not .yetated

this court except as noted above.

pate: TO. BO. 20 Oy

y case now pending or within one year previously terminated action in

  
  
  

\ sign here 78638

“A ttorney-al-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

J

 

 

CIVIL: (Place a ¥ in one category only)

    
 

 

 

 

 

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
CI i. Indemnity Contract, Marine Contract, and Ali Other Contracts [] 1. insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust C] 4. Marine Personal Injury
5. Patent [] & Motor Vehicle Personal Injury
|_| 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify}:
[] 7.. Civil Rights [] 7. Products Liability
LC) #8.j Habeas Corpus [] 8 Products Liability - Asbestos
71) 9-{ Securities Act(s} Cases fF] 9 Allother Diversity Cases
fF] 10. Social Security Review Cases (Please specify):
Il. Ad other Federal Question Cases
(Please specify}: RIGO, 18 U.S.C, Section 1962(c}
\__f
VW ARBITRATION CERTIFICATION

(The effect of this certification is io remove the cuse from eligibility for arbitration}

\ James E. DeiBello

, counsel of record or pro se plaintiff, do hereby certify:

 

v Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
if
UCT 30 2019

pate: 10/30/2019 \ shed here if applicable 78638

‘Altorney-at-Law / Pro Se Plaintiff Attorney 1D. tt {if applicable)

 

 

 

 

\_A Relief other than monetary damages is sought.

 

  

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F-R.C.P. 38.

 

 

Civ, 609 (5:2088}

 

 

 
 
  

Case 2:19-cv-05115-GAI gat 1 Filed 10/30/19 Page 3 of 64

4 AE

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

Address of Defendant(s): i i i 5 :
NICHOLAS PALAZZO i 9
365 Forest Avenue, Apt. 4D
Palo Alto, CA 94301

SSPT NETWORK, INC.

171 Main Street, #257
Los Altos, CA 94022,

471235534 vi
Case 2:19-cv-0511 856 Dacument 1 Filed 10/30/19 Page 4 of 64

   
  
  

IN THE UNITFED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Daniel O'Shaughnessy ; CIVIL ACTION

2 @
Nicholas Palazzo and SSPT Network, Inc. ; NO.

  

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form. in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, { )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( }

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

‘(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) (
(£) Standard Management — Cases that do not fall into any one of the other tracks. (X)
10.30.2019 , Lb Defendants
Date [/ Attormey-at-law Attorney for
(215) 252-9600 (215) 867-6070 james.delbello@hkiaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 5 of 64

Uv UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL O’SHAUGHNESSY
2746 Scenic Guif Drive, Unit 211
Miramar Beach, FL 32550,

Plaintiff, CIVIL ACTION NO.
Vv.

NICHOLAS PALAZZO
365 Forest Avenue, Apt. 4D
Palo Alto, CA 94301

and
SSPT NETWORK, INC.
171 Main Street, #257
Los Altos, CA 94022,

Defendants.

 

 

NOTICE OF REMOVAL |
PLEASE TAKE NOTICE that Defendants, Nicholas Palazzo ("Defendant Palazzo") and
SSPT Network, Inc. ("Defendant SSPT Network") (collectively "Defendants"), remove this action
from the Chester County Court of Common Pleas (the "State Court Action") to this Court pursuant to
28 U.S.C. §§ 1441 and 1446. Copies of all documents received by Defendants in the State Court
Action, which consists of Plaintiffs Complaint and is attached hereto as Exhibit A. In further support

of this Notice of Removal, Defendants state as follows:

ATI211956 v2
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 6 of 64

PROCEDURAL BACKGROUND

1, On or about October 4, 2019, Plaintiff Daniel O’Shaughnessy ("Plaintife
O'Shaughnessy") filed the Complaint against Defendants in the Court of Common Pleas, Chester
County, Pennsylvania, A copy of the Complaint, with exhibits, is attached as Exhibit A hereto. |

2. Defendants first received a copy of the Compliant on or about October 4, 2019.

DIVERSITY JURISDICTION

3, The United States District Courts “shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and is between ... citizens of different States[.]” 28 U.S.C. § 1332(a).

4. The Compliant secks, in part, a judgment in O’Shaughnessy’s favor “in the amount of
$5,000,000 plus pre- and post-judgment interest, attorneys’ fees, costs, and such other relief as this
Court deems appropriate.” (Compl. J 35.) .

5. The Complaint alleges that O’ Shaughnessy is an individual who is a resident of Florida.

6. Defendant Palazzo is an individual who is a resident of California.

7. Defendant SSPT Network is a Delaware corporation having a principal place of
business in California. | 3

8. Therefore, this Court has original jurisdiction over this matter pursuant to 28 U.S.C. §
1332 because there is diversity of citizenship and the amount in controversy in this proceeding exceeds
$75,000.

9, Accordingly, pursuant to 28 U.S.C. §§ 1332 and 1441(b), Defendants may remove the

State Court Action to this Court.

HTIZE1956_ v2
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 7 of 64

FEDERAL QUESTION JURISDICTION

10. 28 U.S.C. § 1331 provides that the United States District Courts “shall have original
jurisdiction of all civil actions arising under the Constitution, laws or treaties of the United States.

11. Count 6 of the Complaint alleges a violation of 18 U.S.C. § 1962(c), providing the basis
for federal question jurisdiction. (Compl. ff] 54-71.)

12. Pursuant to 28 U.S.C. § 1367, the remaining counts are so related as to form part of the
same case or controversy.

| 13. Accordingly, under 28 U.S.C. §§ 1331 and 1441(a), Defendants may remove the State
Court Action to this Court.
NOTICE AND PROCESS

14. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is being
filed within thirty days of receipt by Defendants of the Complaint.

15, Pursuant to 28 U.S.C. § 1446(d), Defendants will provide written notice of its filing of
this Notice of Removal to Leo M. Gibbons, Plaintiff's attorney, and will file a true and correct copy
of this Notice of Removal with the Prothonotary of the Court of Common Pleas, Chester County,
Pennsylvania.

16. The removal of this action to the United States District Court for the Eastern District
of Pennsylvania does not waive Defendants’ ability to assert any available defense in this action.
Defendants reserve the right to amend or supplement this Notice of Removal.

WHEREFORE, Defendants respectfully request that the action captioned O’Shaugnessy v, SSPT -

Network, Inc., pending in the Court of Common Pleas of Chester County, Pennsylvania at Case No.

#71211956 v2
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 8 of 64

2019-10135-CT, be removed to this Court and that this Court properly assume jurisdiction of this

action.

Dated: October 30, 2019

 

Respectfully submitted,

HOLLAND & KNIGHT LLP

By:

es H. DelBeilo
E-mail: james.delbello@hklaw.com
Matthew J. Siembieda
E-mail: matthew.siembieda@hklaw.com
Cira Centre, Suite 800 | 2929 Arch Street
Philadelphia, PA 19104
Telephone: 215.252.9600
Fax: 215.867.6070
Attomeys for Defendant
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 9 of 64

CERTIFICATE OF SERVICE
I hereby certify that this document, filed through the ECF system, will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will be

sent by electronic mail to counsel for Plaintiff on this 30th day of October, 2019.

Leo M. Gibbons, Esquire

Andrew R. Silverman, Esquire
MacElree Harvey, Ltd.

17 W. Miner Street, P.O, Box 660
West Chester, PA 19381-0660

vo Nol

Yafnes E. DelBello
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 10 of 64

~ EXHIBIT A

 
.- Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 11 of 64
' Supreme Court of Pennsylvania

 

Court;of Common Pleas
Civil Cover Sh eet For Prothonotary Use Only:

 

 

CHESTER . f County Docket No:
| 2O\4- ]6)345-C1

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of plecadings or other papers as required Ay law or rules of.canrt,
Commencement of Action:

 

 

 

 

 

 

 

 

 

 

 

 

S J Complaint [4 Writ of Summons CO Petition EI Notice of Appeal
CQ Transfer from Another Jurisdiction C1 Declaration of Taking :
E 1
C | Lead Plaintiff's Name: Lead Defendant’s Name:
yp (Daniel O'Shaughnessy Nicholas Palazzo a
I C) Cheek here if you are a Self Represented (Pro Se) Littgant
I
O Name of PlaintiffYAppetlant’s Attorney: Leo M. Gibbons, Esquire/Andrew R. Silverman, Esquire
N
Dollar Amount Requested: within arbitration limits
. “ . sted? « oo . : : to
Are money damages requested?: {1 Yes {] No (Check one) “Y_ outside arbitration fimits
A

 

 

Is thisa Class Action Suit? O Yes No

 

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE, Wf you are making more than one type of claim, check the one that
you consider most important,

 

 

 

 

 

 

 

 

 

 

 

 

 

TORT (do nat include Mass Tort) CONTRACT (do not include Judgments) CIVIL APPEALS
(J Intentional O Buyer Plaintiff Administrative Agencies
CQ Malicious Prosecution QO) Debt Collection: Credit Card [) Board of Assessment
CO Motor Vehicle {] Debt Collection: Other [3 Board of Elections
{] Nuisance — _ {J Dept, of Transportation
S C1 Premises Liability _. _ E) Zoning Board
r 4 vn sine (does not include g Employment Dispute: A) Statutory Appeal: Other
O Slander/Libel/ Defamation Diserimination _
C CO Other: C1 Employment Dispute: Other
- te nar Judicial Appeals
T _ ae ae rm CO) MD} - Landlord/Tenant
I i Other: [LY MDI - Money Judgment
O MASS TORT Breach of Contract (Other:
Cl Asbestos fT oe Toe creme
N [ Tobacco ee
[I Toxic Tort - DES
Ll Toxic Tort - implant REAL PROPERTY MISCELLANEOUS
X Toxic Waste E] Ejectment QO Common Law/Statatory Arbitration
B I Other: [J Eminent Domain/Condemnation O Declaratory Judgment
rr et CO) Ground Rent CF Mandamus
ease QO) Landlord/Tenant Dispute (1 Non-Domestic Relations
C] Mortgage Foreclosure Restraining Order
PROFESSIONAL LIABLITY Cl Partition Que Warranto
{] Dental [I Quiet Title C1 Replevin
CO Legal
C] Medical C1 Other: O Other:
[9 Other Professional: _. a a

 

 

 

 

 

 

 

 

PaR.CP, 205,58 2/2010
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 12 of 64

 

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet

(a)(1) This rule shail apply to all actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq,
(ii) actions for support, Rules 1910.1 et seq.
(iil) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary,.
(b) — The prothonotary shall not accept a filing commencing an action without a
completed cover sheet,

(c) The prothonotary shall assist a party appearing pro se in the completion of the form.

 

(qd) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239,9 shall be exempt from the
provisions of this rule.

(e} The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet, The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at WWW. DaACOUrEs US.

 

 

 

 

EEE aes ali Seay

 

 

 
 

 

 

 

Chester County
Court of Common Pleas Docket No!
Cover Sheet

Plaintiff(s): (Name, Address) Plaintiff s/Appellant’s Attorney (circle one)
Daniel O'Shaughnessy (Name, firm, address, telephone and attorney ID#}
2746 Scenic Gulf Drive, Unit 211 Leo M. Gibbons (67267); Andrew R. Silverman (310569)
Miramar Beach, FL 32550 17 W. Miner St, Box 660, West Chester,PA 1986-0660
Defendant(s): (Name, Address) Are there any related cases? Please provide case nos.
Nicholas Palazzo, 365 Forest Avenue, Apt. 4D, Palo Alto, CA ~~
94301
SSPT Network, Inc., 171 Main St., #257, Los Ajitos, CA 94022

 

 

Defendants who are proceeding without counsel are strongly urged to file with the Prothonotary a written stateinent ofan
address AND a telephone number at which they can be reached,

 

 

If this is an appeal from a Magisterial District Judgment, was appellant ©_> Plaintiff or C_> Defendant in the original action?

 

Jury Trial Demanded @S Yes CO No

 

Nature of case if not on previous cover sheet ~ Please choose the most applicable

 

Annulment

Custody « Conciliation Required
Custody: Foreign Order

Custody - No Conciliation Required
Divorce - Ancillary Relief Request
Divorce - No Ancillary Rellef Requested
Foreign Divorce

Foreign Protection from Abuse

Welt of Certiorari

Injunctive Relief

Mechanics Lien Claim

Issuance of Foreign Subpoena
Name Change

Petition for Structured Settlement

   

 

Paternity

Protectlon from Abuse

Standby Guardianship
Arbitration Cases Only Notice of Trial Listing Date
Arbitration Date Pursuant to C.C.R.C.P, 249.3, if this case is not subject to
Arbitration Time compulsory arbitration it will be presumed ready for trial
Defendants are cautioned that the scheduling of an arbitration twelve (12) months from the date of the snitiation of the suit
date does not alter the duty of the defendant to respond to the and will be placed on the trial list one (1) year from the date
complaint and does not prevent summary disposition from the suit was filed unless otherwise ordered by the Court.
occurring prior to the arbitration date. See © autot Poet
This matter will be heard by a Board of Arbitrators at the time To obtain rele! tom aromatic me 50) og pany must
and date specified but, if one or more of the parties is not procee pursuan ° eee ‘| - deterri
resent at the hearing, the matter may be heard at the same ndministrative conference and obtain a court ordes eferring
ne and date before a judge of the court without the absent the placement of the case on the trial list until a later date,

parly or parties, There is no right ( a trial de nove on appeal
fiom a decision entered by a judge.

 

 

File with: Chester County Justice Center, Prothonotary Office, 201 W, Markel St, Ste. 1425, PO Box 2746, West Chester, PA 19380-0989

 

 

These cover sheets must be served upon all other parties to the action immediately after filing.
Submit enough copies for service, |

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 14 of 64

Leo M. Gibbons, Esquire ATTORNEY FOR PLAINTIFF

Attorney ID No. 67267 DANIEL O’SHAUGHNESSY
Andrew R, Silverman, Esquire

Attorney ID No, 310569
MacELREE HARVEY, LTD.

17 W. Miner Street, PO Box 660 4
West Chester, PA 19381-0660 ~
(610) 436-0100 -

 

 

 

DANIEL 0’ SHAUGHNESSY IN THE COURT OF COMMON PLEAS
2746 Scenic Gulf Drive, Unit 211 CHESTER COUNTY, PENNSYLVANIA
Miramar Beach, FL 32550
NO.
Plaintiff,
Vv. JURY TRIAL DEMANDED
NICHOLAS PALAZZO

365 Forest Avenue, Apt. 4D
Palo Alto, CA 94301

and

SSPT NETWORK, INC.
171 Main Street, #257
Los Altos, CA 94022

Defendants.

 

 

NOTICE TO DEFEND

You have been sued in court, If you wish to defend against the claims set forth in the following pages,
you must take action within twenty (20) days after this complaint and notice are served, by entering a
written appearance personally or by attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned that if you fail to do so the case may
proceed without you and a judgment may be entered against you by the court without further notice for
any money claimed in the complaint or for any other claim or relief requested by the plaintiff. You may
lose money or property or other rights important to you,

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE
A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

335367 11
151915.45202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 15 of 64

If YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERRAL AND INFORMATION SERVICE
Chester County Bar Association
15 West Gay Street — Second Floor
West Chester, PA 19381-3191
(610} 429-1500

335367 1v4
161915,.45202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 16 of 64

Leo M. Gibbons, Esquire ATTORNEY FOR PLAINTIFF

Attorney ID No. 67267 DANIEL O’SHAUGHNESSY

Andrew R. Silverman, Esquire os
Attorney [D No. 310569 |
MacELREE HARVEY, LTD.

17 W. Miner Street
PO Box 660 we
West Chester, PA 19381-0660 "
(610) 436-0100 |

 

 

 

DANIEL O° SHAUGHNESSY IN THE COURT OF COMMON PLEAS
2746 Scenic Gulf Drive, Unit 211 CHESTER COUNTY, PENNSYLVANIA
Miramar Beach, FL 32550
NO,
Plaintiff,
Vv. JURY TRIAL DEMANDED
NICHOLAS PALAZZO
365 Forest Avenue, Apt. 4D
Palo Alto, CA 94301
and
SSPT NETWORK, INC.
171 Main Street, #257
Los Altos, CA 94022
Defendants.
COMPLAINT

Plaintiff Daniel O’Shaughnessy (“Plaintiff”), by his attorneys, hereby submits this
Complaint against the defendants named herein and alleges, upon information and belief based
upon, inter alia, his own personal knowledge, investigation, and the investigation of Plaintiff's
counsel, as follows:

NATURE AND SUMMARY OF THE ACTION

1. Defendants SSPT Network, Inc. (“SSPT Network”) and its principal, Nicholas
Palazzo (“Palazzo” and, together with SSPT Network, the “Defendants”), engaged in an
elaborate scheme to defraud Plaintiff of $1,000,000. Plaintiff now brings this action against

i

33375922
151975.46202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 17 of 64

Palazzo and SSPT Network for breach of contract, default of a promissory note, participation
theory, unjust enrichment, conversion, violation of the federal RICO Act, and fraud.
PARTIES

2. Plaintiff Daniel O’ Shaughnessy is a competent adult individual and Florida
resident with an address of 2746 Scenic Gulf Drive, Unit 211, Miramar Beach, Florida 32550,

3. Defendant SSPT Network is a Delaware corporation with its principal executive
offices located at 171 Main Street, #257, Los Altos, California 94022 and which may be served
process at its registered agent, CT Corporation, located at 818 West Seventh Street, Suite 930,
Los Angeles, California 90017.

4, Defendant Palazzo is an adult individual residing at 365 Forest Aveenue, Apt. 4D,
Palo Alto, California. Defendant Palazzo is, upon information and belief, a stockholder of SSPT
Network and is SSPT Network’s principal. At all times material hereto, SSPT Network was
inadequately capitalized, acted merely as fagade of Palazzo, and acted as an alter ego of Palazzo,
who used SSPT Network to perpetrate fraud on the Plaintiff as described herein.

5 Non-party J. Barry Thompson (also known as Jerry B. Thompson) is an adult
individual residing at 131 W. Burke Street, Easton, Pennsylvania 18042.

6. Non-party FTL Holding, LLC is a Delaware limited liability company with its
principal executive offices located at 131 W. Burke Street, Easton, Pennsylvania 18042.

7. Non-party Citrof LLC is a Delaware limited liability company with its principal
executive offices located at 1 West Broad Street, 11th Floor, Bethlehem, PA 18018,

8, Non-party LCapital LLP is a partnership organized in the United Kingdom with

its executive offices located at 478-480, 29 Finsbury Circus, London, EC2M 5QQ.

3337592v2
151915.45202

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 18 of 64

9, Non-party William C. Cumbie, Esquire is an attorney licensed to practice in the

State of Florida, whose address is 4930 Bridgewater Circle, Jacksonville, FL 32207.
FACTUAL ALLEGATIONS
The Investment Agreement

10,‘ Plaintiff, as the Co-Beneficiary, and SSPT Network entered into an agreement on
July 3, 2019 (the “Investment Agreement”) whereby Plaintiff agreed to deposit $1,000,000 (the
“Deposit) into an account called “William C Cumbie PA Trust” (the “Cumbie Account”). A true
and correct copy of the Investment Agreement is attached hereto and incorporated herein as
EXHIBIT A.

ll. According to Defendants and their intermediaries, SSPT Network was “pre-
approved” and therefore had access to a “trade” and “bond deal” in Europe but it required a
certain amount of capital to proceed. The Deposit was to be held in the Cumbie Account on a
temporary basis to demonstrate SSPT Network’s capital and, thereby, allow SSPT Network to
participate in the “trade,” |

12. Pursuant to the Investment Agreement, SSPT Network promised to return the
Deposit in full by July 18, 2019. See EXHIBIT A at {ff 2-3.

13. The Investment Agreement further provided that SSPT Network would engage in
a “business transaction” that would result in aggregate payments of $4,000,000 to be made by
SSPT Network to the Plaintiff by July 18, 2019. See EXHIBIT A at J 4.

14. The Investment Agreement provided that if SSPT Network failed to engage in the

“business transaction,” the Deposit would be returned. See EXHIBIT A at § 6.

3337592v2
181915,45202
- Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 19 of 64

15. Neither of the Defendants disclosed that Palazzo would draw a commission in the
amount of $140,035 from the Deposit, which, in accordance with Section 2 of the Investment
Agreement, was only to be held by SSPT Network ona temporary basis,

16. The Plaintiff wired the Deposit to the Cumbie Account on July 3, 2019,

17, SSPT Network did not return the Plaintiff's Deposit by July 18, 2019.

18. SSPT Network did not pay the Plaintiff proceeds from any “business transaction”
on July 18, 2019.

19. SSP'T Network entered into a promissory note in favor of the Plaintiff on July 3,
2019 (the “Note”) whereby SSPT Network promised to pay Plaintiff the principal amount of
$1,000,000 by July 18, 2019. A true and correct copy of the Note is attached hereto and
incorporated herein as EXHIBIT B.

20. SSPT Network did not pay the sums due under the Note.

21. SSPT Network’s failure to pay sums due under the Note and the Investment
Agreement motivated the Plaintiff to demand repayment and to investigate the background
underlying the “business transaction.”

22. Asaresult of that investigation, the Plaintiff discovered a document entitled
“Closing Instruction” purportedly signed by the Plaintiff, which authorized a company called
Citrof LLC and an individual named J. Barry Thompson to distribute the Deposit to certain
parties on behalf of the Plaintiff and Defendants. A true and correct copy of the “Closing
Instruction” is attached hereto and incorporated herein as EXHIBIT C.

23. The signature of the Plaintiff to the Closing Instruction is a forgery committed,

upon information and belief, by or with the aid of the Defendants.

3337592v2
151915.45202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 20 of 64

24. Based on the purported authority of the Closing Instruction and several payment
instructions prepared by Citrof LLC and J. Barry Thompson, William C. Cumbie, Esquire, an

attorney licensed in the State of Florida who acted as an escrow agent, caused several

 

distributions to be made from the Cumbie Account, which held the Deposit, on July 3, 2019,
These wires included:
(a) a wire in the amount of $10,000 to FTL Holding, LLC;
(b) a wire in the amount of 140,035 to SSPT Network;
(c) a wire in the amount of $842,465 to 1st Contact Money t/a Sable International
Collections CM (LCapital LLP, beneficiary); and
(d) a wire in the amount of $7,500 to William C. Cumbie, Esquire.
True and correct copies of the payment instructions and wire transfer outgoing requests are
attached hereto and incorporated herein as EXHIBIT D.
25. The “business transaction” referred to by SSPT Network never existed, The
Deposit was never invested into any “business transaction.”
26. On or about September 12, 2019, during a telephone call with the Plaintiff,
Palazzo called the wire of $140,035 to SSPT Network his “commission.”
27. The Plaintiff never approved a commission to be drawn from the Deposit or to be
paid to SSPT Network or Palazzo.
28. The wires issued in subsections 24(a) through (d) were not approved by
O°’ Shaughnessy. Rather, Mr. Cumbie authorized the wires based upon the forged documentation

created by or with the aid of the Defendants.

3337692y2
161915.45202
. Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 21 of 64

Count |: BREACH OF CONTRACT
29. The foregoing paragraphs are incorporated herein by reference.
30, Pursuant to the Investment Agreement between the Plaintiff and SSPT Network,

SSPT Network was obligated to return the Deposit to Plaintiff by July 18, 2019,

 

31. | SSPT Network breached the Investment Agreement by failing to return the Deposit

 

to Plaintiff by July 18, 2019.

32. Pursuant to the Investment Agreement between the Plaintiff and SSPT Network,
SSPT Network was obligated to pay the Plaintiff proceeds from the “business transaction” in an
aggregate amount equal to $4,000,000 by July 18, 2019.

33, SSPT Network did not pay the Plaintiff any proceeds from a “business transaction”
by July 18, 2019.

34, SSPT Network breached the Investment Agreement by failing to return the Deposit
and failing to pay the Plaintiff $4,000,000 in proceeds from the “business transaction” by July 18,
2019.

35. As a direct and proximate result of the breach, the Plaintiff sustained damages in
the amount of $5,000,000.

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in the amount of $5,000,000 plus

pre- and post-judgment interest, attorneys’ fees, costs, and such other relief as this Court deems

appropriate.
COUNT 2: BREACH OF CONTRACT
36, The foregoing paragraphs are incorporated herein by reference.
6
3337592v2

151915.45202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 22 of 64

37, Pursuant to the Note between the Plaintiff and SSPT Network, SSPT Network was
obligated to pay the Plaintiff $1,000,000 by July 18, 2019,

38. SSPT Network breached the Note by failing to make the required payments by July
18, 2019,

39. As a proximate and direct result of the breach, Plaintiff sustained damages of
$1,000,000.

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in the amount of $1 000,000 plus
pre- and post-judgment interest, costs, and such other relief as this Court deems appropriate.

COUNT 3: PARTICIPATION THEORY

40. The foregoing paragraphs are incorporated herein by reference.

4]. Defendant Palazzo is, upon information and belief, a stockholder of SSPT Network
and SSPT Network’s principal.

42, As stated hereinabove in paragraphs 10 through 28, SSPT Network, through its
owner and principal, Palazzo, made intentional and material misrepresentations and omissions to
Plaintiff which were relief upon by Plaintiff.

43. As demonstrated in these paragraphs, in particular, paragraph 24, Plaintiff suffered
injuries as a result of these misrepresentations.

44. Palazzo orchestrated and participated in the misrepresentations made to Plaintiff.

45, The actions and omissions of Palazzo and SSPT Network were the proximate and

legal cause of Plaintiff's injuries.

3337592v2
161915.46202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 23 of 64

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in the amount of $1,000,000 plus
pre- and post-judgment interest, costs, and such other relief as this Court deems appropriate.

COUNT 4: UNJUST ENRICHMENT

46. The foregoing paragraphs are incorporated herein by reference.

47. Plaintiff tendered the amount of $1,000,000.00 to Defendants, the entire amount of
which was to be held in escrow by Defendants and returned to Plaintiff before July 18, 2019.

48. Defendants appreciated, accepted and retained the $1,000,000.00 and disbursed
those funds without permission by Plaintiff.

49, Defendants’ acceptance and retention of the $1,000,000.00 was made under such
circumstances that it would be inequitable for Defendants to retain those benefits without repaying
for them.

50. Defendants have been unjustly enriched in the amount of $1,000,000.00, and it
would be inequitable for Defendants to retain this benefit,

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in the amount of $1,000,000 plus
pre- and post-judgment interest, costs, and such other relief as this Court deems appropriate.

COUNT 5: CONVERSION

31, The foregoing paragraphs are incorporated herein by reference.

22.  Asstated in paragraphs 10 through 28 above, Defendants caused the $1,000,000.00
in funds tendered by Plaintiff to be removed from the escrow and thereby wrongfully and

tortuously converted these funds to Defendants’ own use.

3337592v2
161915. 45202
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 24 of 64

53. Defendants are responsible for $1,000,000.00 they converted to their own use and
are liable to Plaintiff for the return of these monies in the amount of $1,000,000.00.

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in the amount of $1,000,000 plus
pre- and post-judgment interest, costs, and such other relief as this Court deems appropriate.

COUNT 6: VIOLATION OF 18 U.S.C. §1962(c)

54. The foregoing paragraphs are incorporated herein by reference.

55, SSPT Network, a Delaware corporation, is an entity that is capable of holding a
legal or beneficial interest in property.

56. Palazzo, a person capable of holding a legal or beneficial interest in property, served
as the principal and sole stockholder of SSPT Network.

57, Citrof LLC, a Delaware limited liability company, is an entity that is capable of
holding a legal or beneficial interest in property.

58. FYL Holding, LLC, a Delaware limited liability company, is an entity that is
capable of holding a legal or beneficial interest in property.

59. J. Barry Thompson, a person capable of holding a legal or beneficial interest in
property, served as the principal of Citrof LLC and as the principal of FTL Holding, LLC.

60. LCapital LLP, a partnership organized under the laws of the United Kingdom, is an
entity that is capable of holding a legal or beneficial interest in property.

61. SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and
LCapital LLP engaged enterprises whose activities affect foreign and interstate commerce.

62. SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and

LCapital LLP willfully devised and participated in a scheme intended to defraud the Plaintiff from

3337592v2
151915.45202

 
_ Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 25 of 64

its business and property interests by means of the interstate wire, email, and telecommunications
systems,

63. SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and
LCapital LLP used interstate wire, email, and telecommunications to misrepresent to the Plaintiff
that it would receive a return of the Deposit.

64. SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and
LCapital LLP used interstate wire, email, and telecommunications to misrepresent to the Plaintiff
that it would receive proceeds from a “business transaction” in the amount of $4,000,000.

65. In fact, SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry
Thompson, and LCapital LLP did not intend to return the Deposit to the Plaintiff.

66. In fact, the “business transaction” promised to the Plaintiff by SSPT Network,
Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and LCapital LLP did not exist.

67, The intent of SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry
Thompson, and LCapital LLP with respect to the above-described acts was to procure the
economic benefit of the Deposit without repayment. |

68, SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson, and
LCapital LLP engaged in multiple related acts of wire fraud, including, without limitation:

(a) SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J, Barry Thompson,
and LCapital LLP used the wires, emails, and telecommunications systems to
conspire a scheme to defraud the Plaintiff at all times material hereto,
commencing on or about November 2018;

(b) SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson,

and LCapital LLP used the wires, emails, and telecommunications systems to

10
3337592v2
151915.45202

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 26 of 64

solicit the Plaintiff's investment based upon the representation of a “business
transaction,” “trade,” and “bond deal” that did not exist; and

(c) SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry Thompson,
and LCapital LLP used the wires, emails, and telecommunications systems to
solicit the Plaintiff's placement of a Deposit with SSPT Network based upon
the misrepresentation that it would be returned, and which was used, instead,
to enrich SSPT Network, Palazzo, Citrof LLC, FTL Holding, LLC, J. Barry
Thompson, and LCapital LLP.

69. The acts set forth above constitute a pattern of racketeering activity pursuant to 18
U.S.C. § 1961(5).

70. SSPT Network and Palazzo directly and indirectly conducted and participated in
the conduct of the enterprise’s affairs through the pattern of racketeering and activity described
above in violation of 18 U.S.C. § 1962(c).

71. Asa direct and proximate result of SSPT Network and Palazzo’s racketeering
activities and violations of 18 U.S.C. § 1962(c), the Plaintiff has been injured in its business and
property in that it has lost custody of the Deposit,

WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against
SSPT Network and Palazzo, jointly and severally, in the sum of $3,000,000, representing actual
and treble damages, plus pre- and post-judgment interest, attorneys’ fees, costs, and such other
relief as this Court deems appropriate.

Count 7: FRAUD

72. The foregoing paragraphs are incorporated herein by reference.

11
3337592v2
161915.45202

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 27 of 64

73. During the Defendants’ course of dealing with the Plaintiffs, the Defendants
engaged in the following misrepresentations or material omissions of fact to the Plaintiff:

(d) The Defendants did not disclose to the Plaintiff that SSPT Network would
receive a commission drawn from the Plaintiff's Deposit.

(e) The Defendants misrepresented that the Deposit would be necessary for SSPT
Network to have access to a “trade” or “business transaction” that did not exist.

(f) On multiple occasions between the date of execution of the Investment
Agreement and present day, the Defendants misrepresented that the Deposit
would be returned to the Plaintiff.

(g) The Defendants misrepresented authority given to them by the Plaintiff to cause
the wires described in subparagraphs 23(a) through (d) by forging the Plaintiff's
signature on the Closing Instruction.

(h) The Defendants omitted that the Deposit would not be held in escrow but,
instead, wired to third parties without the Defendant’s knowledge.

74, ‘The Defendants knew that the aforementioned misrepresentations were false or
made with a reckless indifference to the truth.

75. The omissions described in subparagraphs 58(a) through (ec) herein were material
and made with the intent to induce the Plaintiff to give the Defendants $1,000,000,

76. The Plaintiff relied on the misrepresentations when he entered into the Investment
Agreement and supplied Mr. Cumbie the Deposit on the Defendants’ behalf.

77, Had the Plaintiff known of the facts intentionally omitted by the Defendant in
subparagraphs 85(a) through 58(c) herein, the Plaintiff would not have entered into the Investment
Agreement or supplied Mr. Cumbie the Deposit or had any dealings with the Defendants.

12

3337592v2
151915.48202
.Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 28 of 64

78. Asa direct and proximate result of the misrepresentations and omissions as above-
described, the Plaintiff suffered injury, including general, special, consequential, and punitive
damages,

WHEREFORE, the Plaintiff requests that judgment be entered in his favor and against
Palazzo and SSPT Network, its alter ego, jointly and severally, in a sum in excess of $1,000,000,
representing general, special, consequential, and punitive damages, plus pre- and post-judgment

interest, costs, and such other relief as this Court deems appropriate.

MacELREE HARVEY, LTD.

oy Oey “M. Yoo rs

Leo M. Gibbons, Esquire (67267)
Andrew R. Silverman, Esquire (310569)
Attorneys for Plaintiff

13
3337592v2
161915.45202

 
_, , Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 29 of 64

EXHIBIT “A”

 
. Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 30 of 64

 

AGREEMENT

This Agreement is entered by and between the “Parties”

t, SSPT Network, INC
228 Hamilton Avenue, 3rd Floor
Palo Alto, California 94301

(hereinafter referred to as “SSPT” or the “Provisioner”)

and

2. FCM Capital Partners INC
2400 Professional Drive, Suite 150
Roseville, California 95661

(hereinafter referred to as “FCM” or “Beneficiary”

Each of the above mentioned partics of this Agreement (the “Agreement”’)
a “Party” or together the “Partica”.

 

 

 
- Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 31 of 64

 

Subject Matter of the Agreement

(1) The Beneficiary shall lend to the Provisioner an amount of USD $,000,000 {U5 Dollar
one million} (the “Pre-Paid Interest Loan”) no later than July 3rd, 2019
(hereafter referred to as “the Deposit”),

(2) The Provisioner shall guarantee the. Beneficiary and Co-Bencficiary the repayment of
the Deposit no later than ten (10) business days after July 8, 2019.

(3) There will be no interest due or payable by the Provisioner to the Beneficiary for the
Deposit.

(4) The Provisioner shall engage in a business transaction on behalf of the
Beneficiaries, resulting in the payment of two traunches of USD 2,000,000 (us
Dollar Two Million] cach (the “Proceeds”), The first traunch to be paid no later than
ten (10) business clays after July 8, 2019 and the second traunch to be paid ten (10)
business days following the first traunch (hereafter referred to as “the Transaction”).

(5) If the Provisioner successfully executes the Transaction, the Beneficiary shall pay the
Provisioner USD 3,000,000 [US Dollar three million] no later than June 1, 2022. The
Beneficiary shall have the option to prepay the USD 3,000,000 [US Dollar three
million] within sixty (60) days. If the USD 3,000,000 [US Dollar three million] is not
prepaid by Beneficiary, Provisioner and Beneficiary shall execute a security agreement
granting Provisioner a security interests in Beneficiary.

(6) In the event the Provisioner $s not successful within the time limits outlined, the USD
1,000,000 {US Dollar Onc Million] shall be automatically and without initiation,

returned to the originator of said amount by the institution receiving sai Deposit,

Miscellaneous
(1) This Agreement and performance hereunder shall be governed by the laws of the state
of California.

(2) If any provision of this Agreement is held invalid, ilegal or unenforceable for any
reason by any court of competent jurisdiction, such provision shall be severed and the

 

remainder of the provisions hereof shall continue in full force and effect as if this

 
. Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 32 of 64

     

Agreement had been executed with the invalid, itegal or unenforceable provision

 

eliminated. In the event of any such severance, the Parties shall negotiate in good faith

with a view to replacing the provisions so severed with legal and enforceable provisions

that have similar economic and commercial effect to the provisions so severed.

(3) Any amendments to this Agreement or parts thereof shall be considered effective only
if they are in writing and signed by authorized representatives of both Parties.
(4) The entire Agreement between the Beneficiary and the Provisioner for the subject

matter hereof is set forth herein.

(5) Funding between the Provisioner and the Beneliciary shall be wired per the
instructions in Exhibit A attached to this Agreement.

[Next page is the signatures page]
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 33 of 64

 

Provisioner:

SSPT NETWORK, INC

 

By: Pl de

r
a “}

Name: Nick Palazzo

Tide: Authorizrd Represcatative

Address: 728 Hamilton Avenue
3"! Floor

Palo Aho, California 94301

Signatures

Beneficiary:

FCM CAPITAL PARTNERS, INC

 

Name: Chris Miller
Title: Autharized Representative
Address: 2400 Professional Drive Suite 150

Roseville, California 95661

ee
py: | 2-/O0'S-4-1
to ~

Name; Daniel O'Shaughnessy

Tithe: Authorlaed Representative

Addrom L446 Desc curpa,# 21
Mitoanne enc, FL

 

3245S

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 34 of 64

 

 
.Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 35 of 64

PROMISSORY NOTE

$1,000,000 July 3, 2019

FOR VALUE RECEIVED, without defaleation, SSPT Network, Inc., a Delaware
corporation, having a principal address at 228 Hamilton Avenue, 3rd Floor, Palo Alto, California
94301 (“Borrower”), promises to pay to the order of Daniel O'Shaughnessy, having a mailing
address at 224 Bellevue Avenue, Haddonfield, New Jersey 08033 (“Lender”), the principal sum of
$1,000,000 (the “Loan Amount”) at Lender’s office, or at such other place as Lender may from
time to time designate in writing, in lawful money of the United States, together with all accrued
interest thereon as provided in this Promissory Note (this “Note”), and all other amounts due and
payable under this Note.

1. Payment of Interest and Principal, Interast and principal under this Note shall be
payable as follows:

(a) Interest. Except as set forth in Section 1(d), the Loan Amount shail not
accrue interest,

(b} Final Payment Date. On July 18, 2019 (the “Scheduled Maturity Date”),
a final payment in the aggregate amount of the entire Loan Amount shall become

immediately due and payable in full.

(c) Default Interest. If any amount payable under this Note is not paid when
due (without regard to any applicable grace periods), whether at the Scheduled Maturity
Date, by acceleration, or otherwise, the outstanding Loan Amount of this Note shall bear
interest at an annual rate equal to 2,4 percent pey annum (the “Applicable Rate”) from the
date payment was due until such delinquent payment is paid in full. This provision shall
not imply that Borrower may cure any default or Event of Default other than as expressly
permitied under the terms of thts Note, nor shall this provision imply that Borrower has a
tight to delay or extend the dates upon which payments are due under this Note or any Loan
Document, Payments of principal and interest under this Note shall be referred to as the

“Borrower’s Obligations.”

(d) Computation of Interest. Alf computations of interest shall be made based
on the actual number of days elapsed in a year of 366, as the case may be) days. Interest
shall commence to accrue cn the Loan Amount on the date of this Note and shall not accrue
on the Loan Amount on the day on which it is paid if payment is made to Lender prior to
5:00 p.m. eastern time. Any payment of principal on this Note after 5:00 p.m, on any
Business Day shall be credited against this Note on the next Business Day and interest will
continue to accrue until so credited.

(ec) Interest Rate Limitation. The agreements made by Borrower with respect
to this Note and any other document delivered herewith, if any, are expressly limited so
that in no event shall the amount of interest received, charged, or contracted for by Lender
exceed the highest lawful amount of interest permissible under the laws applicable to the
Loan. [fat any time performance of any provision of this Note or the other Loan Documents
results in the highest lawful rate of interest permissible under applicable laws being
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 36 of 64

exceeded, then the amount of interest received, charged, or contracted for by Lender shall
automatically and without further action by any party be deemed to have been reduced to
the highest lawful amount of interest then permissible under applicable laws. If Lender
shall ever receive, charge, or contract for, as interest, an amount which is unlawful, at
Lender’s election, the amount of unlawful interest shall be refunded to Borrower (if
actuaily paid) or applied to reduce the then unpaid Loan Amount. To the fullest extent
permitted by applicable laws, any amounts contracted for, charged, or received under the
Loan Documents included for the purpose of determining whether the Applicable Rate
would exceed the highest lawful rate shall be calculated by allocating and spreading such
interest to and over the full stated term of this Note.

2. Prepayment. The Borrower’s Obligations due hereunder may be paid at any time
in whole or in part, without penalty. Payments shall be applied in accordance with Section 3(b)
hereof.

3, Payment Mechanics.

(a) Manner of Payment. Ail payments of interest, principal and all other sums
due hereunder shall be made in Jawful money of the United States of America no later than
9:00 p.m. eastern time on the date on which such payment is due by cashier’s check,
certified check, or by wire transfer of immediately available funds to Lender’s account at
a bank specified by Lender in writing to Borrower from time to time.

(b) Application of Payments, All payments made hereunder shall be applied
Jirst, to the payment of any fees or charges outstanding hereunder and under any documents
delivered herewith as determined by Lender in its sole discretion; second, to accrued
interest at the Applicable Rate or the Default Rate, as applicable; and third, to the payment
of the principal amount outstanding under the Note, Notwithstanding the foregoing, after
an Event of Default, all payments made hereunder may be applied by Lender in such order,
priority and in such proportion as Lender shall elect in its sole discretion.

(c) Business Day Convention. Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in calculating the
amount of interest payable under this Note. As used in this Agreement, the term “Business
Day” means a day other than a Saturday, Sunday, or other day on which commercial banks
in Philadelphia, Pennsylvania are authorized or required by law to close.

(d) — Rescission of Payments. If at any time any payment made against this Note
is rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of Borrower or such other person who makes payment on Borrower's
behalf, or otherwise, or if any check or other written order to pay any amount to Lender is
dishonored or returned as unpaid by the bank against whom it is drawn, Borrower's
obligation to make such payment shall be reinstated as though such payment had not been
made,
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 37 of 64

4, Events of Default. The occurrence of any of the following events shall constitute
an event of default (“Event of Default”) under this Note:

(a) _—_‘ Failure to Pay. Borrower fails to pay: (i) any of the Loan Amount when
due; or (ii) interest or any other amount when due [and such failure continues for 10 days
after the original due date].

(b) Default under Other Agreement. An “Event of Default” (as defined in the
Loan Agreement/Security Instrument) shall occur, or Borrower or any Guarantor fails to
perform any other obligation set forth in this Note or any other agreement between the
parties,

5. Remedies. Upon the occurrence of an Event of Default and at any time thereafter
and during the continuance of such Event of Default, Lender may at its option: (a) declare the
entire principal amount of this Note, together with all accrued interest thereon and all other
Borrower’s Obligations, immediately due and payable; and (b) exercise any or all of its rights,
powers, or remedies under any other document delivered herewith or applicable law or available

in equity.

6. CONFESSION OF JUDGMENT. FOLLOWING AN EVENT OF DEFAULT
WHEREIN SAID DEFAULT CANNOT OCCURE PRIOR TO 36 DAYS FOLLOWING
JULY 18TH, 2019, PAYOR HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY-AT-LAW TO APPEAR IN ANY COURT OF
RECORD AND TO CONFESS JUDGMENT AGAINST YT FOR THE UNPAID AMOUNT
OF NOTE AS EVIDENCED BY AN AFFIDAVIT SIGNED BY A REPRESENTATIVE OF
LENDER SETTING FORTH THE AMOUNT THEN DUL, ATTORNEYS’ FEES OF TEN
PERCENT (10%) OF THE TOTAL INDEBTEDNESS OR FIVE THOUSAND
($5,000.00), WHICHEVER IS THE LARGER AMOUNT, PLUS COSTS OF SUIT, AND
TO RELEASE ALL ERRORS, AND WAIVE ALL RIGHTS OF APPEAL. BORROWER
WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL
EXEMPTION LAWS NOW _OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF
THE FOREGOING WARRANT AND POWER TO CONERESS JFUDGMENT WILL BE
DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH
EXERCISE SHALL BE WELD BY ANY COURT TO BE INVALID, VOIDABLE OR
VOID; BUT THE POWER WELL CONTINUE UNDIMINISHED AND MAY BE
EXERCISED FROM TIME TO TIME AS LENDER MAY ELECT UNTIL ALL
AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL. BORROWER
HEREBY WAIVES AND RELEASES ANY AND ALL CLAIMS OR CAUSES OF ACTION
WHICH IT MIGHT HAVE AGAINST ANY ATTORNEY ACTING UNDER THE TERMS
OF AUTHORITY WHICH IT HAS GRANTED HEREIN ARISING OUT OF OR
CONNECTED WITH THE CONFESSION OF JUDGMENT HEREUNDER.

7. IN GRANTING THE ABOVE WARRANT OF ATTORNEY TO CONFESS
JUDGMENT, BORROWER HEREBY KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY WAIVES ANY AND ALL RIGHTS (GRANTED BY CONSTITUTION,
STATUE, RULE REGULATION OR OTHERWISE) IT HAS OR MAY HAVE EITHER
UPON THE CONFESSION OF JUDGMENT AGAINST IT, OR AGAINST ANY OF
THEM (UF MORE THAN ONE), OR (ARTER THE MATURITY, BY ACCELERATION
OR OTHERWISE, OF THE INDEBTEDNESS EVIDENCED [EREBY) UPON

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 38 of 64

EXECUTION OF PROCISS THEREON, BY GARNISHMENT OR OTHERWISE

AGAINST EITHER BORROWER OR PROPERTY OF RORROWER TO: (i) PRIOR

NOTICE: (i A PRIOR JUDICIAL PROCEEDING: AND (ifi) REVIEW BY AN
UTHORIZED PUBLIC OFFICIAL; AND BORROWER EXPRESSLY WAIVES SUCH

cus. AS_AN EXPLICIT AND MATERIAL PART OF THE CONSIDERATION
IREOF.

 

ACKNOWLEDGED BY:
SSPT NETWORK, INC,

By: Yl 2. :
Name: Nick: Palazzo

Title: Authorized Representative

8. Notice of Demand Expressiy Waived, Any notice of demand to Borrower

whatsoever is expressly waived, and any recourse against the Borrower is not required hereunder,
Upon the occurrence of any Event of Default, Lender may immediately, and without demand or
notice, exercise its rights or remedies granted herein, or under applicable law, or which it may
otherwise have, against Borrower. No delay or failure by Lender jn exercising any of its rights or
remedies hereunder shall operate as a waiver thereof, nor shail any single or partial exercise of any
right or remedy hereunder preclude any other of further exercise of any other right or remedy.

9, Miscellaneous.

(a) Notices. Unless specifically stated otherwise in this Note, all notices,
requests, and communications required or permitted to be delivered under this Note shall
be in writing and delivered to all persons at the addresses set forth in the preamble of this
Agreement by: (i) hand delivery, whereby delivery is deemed to have occurred at the time
of delivery; (ii) @ nationally recognized overnight courier company, whereby delivery is
deemed to have occurred the Business Day following deposit with the courier; or (iii)
registered United States mail, signature required, and postage prepaid, whereby delivery is
deemed to have occurred on the third Business Day following deposit with the United
States postal service,

(b) Expenses. Borrower shall reimburse Lender on demand for all reasonable
out-of-pocket costs, expenses, and fees (including reasonable expenses and fees of its
counsel) incurred by Lender in connection with the transactions contemplated hereby
including the negotiation, documentation, and execution of this Note and any document
delivered herewith and the enforcement of Lender’s rights hereunder and thereunder,

(c) Governing Law. This Note and any claim, controversy, dispute, or cause
of action (whether in contract, equity, tort, or otherwise) based upon, arising out of, or
relating to this Note and the transactions contemplated hereby shall be governed by the
laws of the Commonwealth of Pennsylvania.

 
.Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 39 of 64

(d) Submission to Jurisdiction. Borrower hereby irrevocably and
unconditionally: (i) agrees that any legal action, suit, or proceeding arising out of or relating
to this Note may be brought in the courts of the Commonweaith of Pennsylvania or of the
United States of America for the Eastern District of Pennsylvania; and (ii) submits to the
exclusive jurisdiction of any such court in any such action, suit, or proceeding. Final
judgment against Borrower in any action, suit, or proceeding shalt be conclusive and may
be enforced in any other jurisdiction by sult on the judgment. Nothing in this Section 7(d)
shall affect the right of Lender to: (1) commence legal proceedings or otherwise sue
Borrower in any other court having jurisdiction over Borrower; or (ii) serve process upon
Borrower in any manner authorized by the laws of any such jurisdiction.

{ce} Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to this Note in
any court referred to in Section 7(d) and the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Waiver of Jury Trial,h BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE, {THE LOAN
DOCUMENTS], OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY WHETHER BASED ON CONTRACT, EQUITY, TORT, OR ANY OTHER

THEORY.

(g) Successors and Assigns, his Note may be assigned or transferred, in whole
or in part, by Lender to any Person at any time without notice to or the consent of Borrower.
Borrower may not assign or transfer this Note or any of its rights hereunder without the
prior written consent of Lender. This Note shall inure to the benefit of and be binding upon

the parties hereto and their permitted assigns.

(h) Waiver of Notice. Borrower hereby waives presentment, demand for
payment, protest, notice of dishonor, notice of protest or nonpayment, notice of intent to
accelerate, notice of acceleration of maturity, and diligence in connection with the
enforcement of this Note or the taking of any action to collect sums owing hereunder.

(i) Amendments and Walyers. No term of this Note may be waived,
modified, or amended except by an instrument in writing signed by both of the parties
hereto, Any waiver of the terms hereof shall be effective only in the specific instance and

for the specific purpose given.

G) Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand, or limit any of the terms or
provisions hereof.

(k) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of Lender, of any right, remedy, power, or privilege hereunder shal!

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 40 of 64

operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or the exercise
of any other right, remedy, power, or privilege. The rights, remedies, powers, and
privileges herein provided are cumulative and not exclusive of any rights, remedies,
powers, and privileges provided by law or available in equity.

(iy Severability. If any term or provision of this Note is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not
affect any other term or provision of this Note or invalidate or render unenforceable such
term or provision in any other jurisdiction. Upon such determination that any term or other
provision is invalid, illegal, or unenforceable, the parti¢s hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the greatest extent possible.

(m) Interpretation. For purposes of this Note: (i) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,” “hereof,”
“hereby,” “hereto,” and “hereunder” refer to this Note as a whole. The definitions given
for any defined terms in this Note shall apply equally to both the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, and neuter forms. Unless the context otherwise
requires, references herein to an agreement, instrument, or other document means such
agreement, instrument, or other document as amended, supplemented, and modified from
time to time to the extent permitted by the provisions thereof and to a statute means such
statute as amended from time to time and includes any successor legislation thereto and
any regulations promulgated thereunder. This Note shall be construed without regard to
any presumption or rule requiting construction or interpretation against the party drafting
aa instrument or causing any instrument to be drafted.

(n) Time of the Essence. Time shalt be of the essence with respect to all of
Borrower’s obligations under this Note.

(0) Electronic Execution, The words “execution,” “signed,” “signature,” and
words of similar import in the Note shall be deemed to Include electronic or digital
signatures or the keeping of records in electronic form, each of which shall be of the same
effect, validity, and enforceability as manually executed signatures or a paper-based
record-keeping system, as the case may be, to the extent and as provided for under
applicable law, including the Electronic Signatures in Global and National Commerce Act
of 2000 (15 U.S.C. §§ 7001 to 7031) or any similar state laws based on the Uniform

Electronic Transactions Act.

The remainder of this page is intentionally left blank.

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 41 of 64

IN WITNESS WHEREOF, Borrower has executed this Note as of the date set forth on the

first page hereof.

BORROWER:
SSPT NETWORK, INC.

Mee

Name: Nick Palazzo
Title: Authorized Representative

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 42 of 64

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 43 of 64

Dated: 03 JULY 2019

To: JP Morgan Chase Bank, N.A,

270 Park Avenue

New York, NY 10017

C/o: WILLIAM C CUMBIE PA TRUST

CC: CITROF LLC.

With offices at:1 West Broad Street, 11th Floor, Bethlehem, PA 18018

 

 

Closing Instruction

Gentlemen,

Please be informed that on or about the 3 day of July 2019, SSPT NETWORK INC.
owners of the ‘Project’ (SSPT Funding) have instructed CITROF LLC, to undertake and
complete the closing that is pending with LCAPITAL LLP. with offices located at 478-
480, 29 Finsbury Circus, London, EC2M 5QQ, United Kingdom.

You are instructed to use the funds deposited in the JP Morgan Chase Account ending in

, that deposit being in the amount $1,000,000.00 (One Million Dollars and Zero
Cents) to make any required payments to the Loan and Credit Processing Banks and
Groups.

These ‘pay-to’ instructions, shall be provided to you by Mr. J BARRY THOMPSON Mr.
Thompson’s contact information is: Barry@jbthompson.com, his Telephone is +917-362-
5168.

If you have any questions regarding the information provided or the instructions as listed,
please forward your questions to, Mr. Nick Palazzo, the Chairman & CEO of, SSPT
NETWORK INC, 228 Hamilton Ave. 34 Floor, Pao Alto, CA 94301. Mr, Palazzo’s
contact information is: (646) 842-0551; Email address of:nick,palazzo@ssptnetwork.com

You are, instructed to act on the information above listed with all speed as time is of the
essence,

Cordially

Daniel O'Shaughnessy
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 44 of 64

 

 

  
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 45 of 64

SERVICE CONFIRMATION
07/08/2019

   
 
  

EASY WAYS
TO ACCESS
YOUR ACCOUNT

Name

Q WILLIAM CUMBIE PA

 

Business E-Mal! Address

| Q we@williamcumbietaw.com

 

Business Primary Address

Q 4930 BRIDGEWATER CIR
JACKSONVILLE, FL 32207-4945

 

USA
Address Details Accounts Using this Address
Q 4930 BRIDGEWATER CIR lOLTA Checking ending in
JACKSONVILLE, FL 32207-4945
USA

 

| Telephone Numbers

I Primary # (850) 387-2455

Q Secondary # No Secondary Phone Number on fila
 Celtular # No Cellular Phone Number on file

) Fax # No Fax Number on file

QO international # No International Phone Number on file

 

 

Financial Transaction

(J We submitted your Domestic wire transfer of $16060.00 USD from your account ending Ir ‘to FTL
Holding LLC. Piease refer to the Wire Transfer Outgoing Request form for more information.

[1 We submitted your Domestic wire transfer of $140035.00 USD from your account ending ir to SSPT
Network Inc, Please refer to the Wire Transfer Outgoing Request form for more infermation.

(1) We submitted your Domestic wire transfer of $842465.00 USD from your account ending in 2 18ST
CONTACT MONEY T/A SABLE INTL. Please refer to the Wire Transfer Outgcing Request form for more
information.

 

 

 

        
 

   

GESS._YOUR ACCOUNT. FROM:VIRTUALLY ANYWHERE, ANYTIME-—MOBILE, ONLINE,
‘“DEBIT'CARD, ATMs, OR STOP BY YOURBRANCH

KAVREN M INTERDONATO San Marco (904) 543-6589
Questions? Visit www.Chage.com or call (800) 242-7438 |

H ey
Deposil products provided by JPMorgan Chage Benk, NLA, Member FIC C AS E sae

Lending produois provided hy JPMargort Chose Bank, NA
Crodfil cands issued by Chusa Bank UBA, NLA.
© 2012 JPMorgart Chase & Co.

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 46 of 64

CITROF LLC.

i West Broad Street, 11th Floor, Bethlehem, PA 18018
Barryeaibthompson.com, Telephone +917-362-5 168,

SSPT NETWORK INC File 02B

PAYMENT INSTRUCTIONS

KNOW ALL MEN BY THESE PRESENTS:
Dated: The 5th day of July, 2019

Issued To: Mr. William Cumbie, P.A.
Jacksanville, FL 32267
Phone: (850) 387-2455

For and on behalf of CITROF LLC. it is herein declared that undersigned, Mr. ] BARRY

THOMPSON, the managing director of CITROF LLC the “Placement Manager” does hereby
make the following statements:

For Project support services that are inclusive of corporate related costs, that may include payroll
expenditures,

Mr. Cumbie you are herein instructed based on the use of funds agreement completed prior to the
issuance of this Notice; to remove the amount listed below, from the deposited funds held in
your LOLA account and complete the payments hereunder instructed,

TO ALL INTERESTED PARTIES LET IT BE KNOWN; As of the date listed on the top of
this payment directive, Mr. William Cumbie is herein instructed to transfer United States Dollars
$146,035.00 to the account provided below. Please remove these funds from any available
account the deposited funds held in your IOLA ACCOUNT THAT DEPOSIT HAVING BEEN
MADE BY: SSPT NETWORK INC Project owners as contracted with CITROF LLC et-al

Mr, Cumbie; Please act on the provided instructions with all possible speed.

Account Name: SSPT Network Inc.

Address; 228 Hamilton Avenue, 3rd Floor

Palo Alto, CA 94301

Account Number:

ABA/R&T;

Bank Name: Silicon Valley Bank

Bank Address: 3003 Tasman Drive, Santa Clara, CA 95054
Corporate address: 228 Hamilton Avenue, 3rd Floor, Palo Alto, CA 94301

If you have any questions regarding the information provided or the instructions as Listed,
please forward your questions to Mr. ] BARRY THOMPSON at the above listed email and or
phone number.

For and on behalf of: CITROF LLC (the instructor) .

  

. ON tren ir
[ a fe Date; 5, JULY 2019
-By/ Tht Managing Director
Mt. BARRY THOMPSON

 

 
Case 2:19-cv-05115-GAM

Wire Transfer Outgoing Request

Wire Transfer Sender Information

Document 1. Filed 10/30/19 Page 47 of 64

CHASE & TE

ata

 

Sender Name:
WILLIAM C CUMBIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name; Street Address:
WILLIAM C CUMBIE PA 4930 BRIDGEWATER CIR
'OFA TRUST ACCOUNT
City: State: Zip: Country: Daytime Phone;
JACKSONVILLE FL 32207-4945 USA SSO3A7 2488
Primary iD Type: (0 Issucr: ID Number: a ID Issue Date: 1D Exp:
Driver's License FL y* 09/02/2025
Secondary ID Type: ID Issuer: }1D Nuniber: ID Issue Date: ID Exp:
Chase or Bank Issued Credit/Dablt Card CHASE 11/30/2021
Comments:
Wire Transfer Information
Request Date: Request time: Effective date: Wire Type:
07/05/2019 O5:30:19PM Eastern time 07/08/2019 Domestic ean
Denlh Arcane a Oebit Account Type: Avallable Selene ‘Wire Amount (US dollars}:

lOLTA ACCOUNT ite : $140,035.00
Quaillfying Account #: Qualifying Account Type: Source of funds: Wire Fee:

Checking $0

Currency type to be sent: | Exchange rate: Forelgn currency amount Amaunt to Collect (USDY
US Dollars N/A NYA $140,035.00 San
FX Contract Number:

 

 

 

Recipient Account Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name:
SSPT Network Inc a
Street Address! JAccount Number:
228 Hamilton Avenue 3rd Floor
City: state: aip: Country:
Palo Alto CA 94301 USA
Text to Reciplent:
Receiving Bank Information
Hank Name:
Silicon Valley Bank a
Street Address: [Bank ABASWIFT Code:
2400 HANOVER ST 4
City: States Zip: Country:
PALO ALTO CA [94306-2122 {USA
Intermediary Bank Name: *
Street Address: Intermediary Bank ABA:
Clty: State: Zin: Toueury:
Text to Receiving Bank:
N15220-CS WTA (03/2019)

Page 1 of 4

 

 

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 48 of 64

+ ie
Wi ansfer Agreement- continued TERY

5. Future Dated Wire Transfers. &. Wire Transfer System Rules and Laws.

You may request a future dated (one -time} domestic wire The use of this service is subject to all applicable U.S. federal and
transfer, up to 10 ousiness days from the current business days state laws, regulations, rules and wire transfar arrangements,
cutoff of § p.m. Eastern Time (2 p.m, Pacifle Time}, You cannot including the respective state’s Uniform Commercial Code Article
cancel a future dated wire transfer once it has bean requested, 4A, as may be appileabie, If you make a Consumer International
5. Foreign Exchange Transfer. Wire Transfer, It is also subject to additional federal laws and

It is our discretion In which foreign currencies we will send wire regulations which, In the evant of a conflict with this Agreement,
transfers, and these can change at any time. If you send a wire will govern, All of your wire transfers must comply with U.S. laws,
transfer in a foreign currency, you authorize us to deduct the including the regulations and economic sanctlons administered by
amount from your account at the exchange rate we offered at the the U.S. Treasury Departments Office of Foreign Asset Control
time you requested it. The forelgn exchange rates we use are and other applicable laws.

determined by usin our sale discretion, 9%. Indemnification,

The exchange rate we use will include a spread and may include You will indemnify us for ail claims, expenses, llabilltles, and

lossas (Including reasonable legal fas) if you or a third party
makes a claim against us for any of our actions or services in this
Agreement, uniess they prove grass negiigence or willful

cammissions or ather costs that we, our affiliates, or our vandars
may charge in providing foreign currency exchange to you. The

exchange rate may vary among cuslamers depending on your :
relationship, products with us or the type of transaction being Cone eet: You understand this section will survive even If you

conducted, the dailar amount, type of currency, and the date and Close your account or this Agreement is terminated.

the time of the exchange. You should expect that these rates will 18. Failure to Perform; Limitation of Liability, a

be less favorable than rates quoted online or in publications. We are only responsible for performing the services specified in

If the funds are returned or payment cannot be made for any this Agreement, We will not be liable for the fallure or delay of any
reason, we will not be liable for mare than the amount of the wire wre vansier or for failing to rstan other opigetions " we
transfer at our exchange rate at the time we return the funds to Agreement because of circumstances ar catises beyond our

you, less charges taken by any other bank invalved in the wire control, including governmental, legal or regulatory restrictlans or
transfer. Ifyou cancel a funds transfer request, other than a prombitons, third per actions, natural disasters, equipment or
cancaliation of a Consumer International Funds Transfer within 30 ae nthact eeeceene cengea eatiat ae are not llable for
minutes after you authorized us to send it, and it causes a loss or Boaters a & ‘ iabili

Cost to Us, We may subtract finds from your account to cover these any Provision of this een fit Wd in pans bY
losses, If your initial request is returned, cancelled or changed, your act in ood falth and with reastrable core Sr applicable

new wire transfer request will be subject to a new exchange rate, & ,

. 117, Changes to the Agreement
if the wire transfer is not in the currency of the racipiant’s account,

We may change the terms of this Agreement, including fees and
the recipient's bank or another processing bank may reject the wire featines Of hs service, at any timer If any change would adversely
transfer or convert it, If converted, you apree the wire transfer may affect you, we will notify ou ina dvance unless the chanee [s
be converted to a different currency at thelr exchange rate and may byou, ¥ i 8

subtract additional fees. necessary to comply with a legal requirement

7. Fees and Payment Route. We may direct you to a branch of to your Chase Private Client
We may charge a fee when you use this service, Please refer to banker for the content of any changes or the revised Agreement
your account agreement or product information for fees that unless the law requires a different method. Your use of this
may apply. We may use any funds transfer system we belleve service after we have made such changes available will be
reasonable to complete your request, regardless of any considered your agreement to the change.

instructions you might give us. If we also are the recipiant’s bank,
we may complete your request Using an internal transfer, You
are responsible for all fees and taxes, including our fees and any
fees charged by other funds transfer systems or banks involved
in the transfer.

By praviding your signature a3 authorization, you agree to these terms and conditions, that the wire transfer Information in this document Is accurate
and you authorize us to process this wire transfer,
Recipient Bank's deritifier (ABA/SWIFT): Recipient's Account Number:

 

 

Sender's Signature: Date:

Emall Address: wc@williamcumblelaw.com
Transaction Number (Contact 1D);
The Emall Address and Transaction Number provided will be used for communication purposes,

 

Bil FOR g | N45220-C5 WTA (03/2019) Page 3 of 4

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 49 of 64

LReeall

 

 

 

 

 

Branch / Department Information

initiated by; KAVREN M INTERDONATO Initiating Branch; Sn Marco - 104059 phone, 904-513-6589 Request Time: 25:30: 1 9PM
Wire Transfer. Approved  [C] declined Approved/Dectined by (Print);

 

Approved/Declined by (Signature):
Decline Reason:

Date:
Comments:

 

 

Approving Manager (wire amount over Ilrnitl
Method of Approval (attach required supporting documentation) C]Phonecatl Clemait £0 Other {explain}

 

Wire Tracking Information
FX Contract Number (if applicable)

 

 

El BOR ELaR Uae El (| N15220-C5 WTA (03/2019) Page 4 of 4

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 50 of 64

CITROF LLC.

| West Broad Street, 11th Floor, Bethlehem, PA 18018
Garry) bthompson.cum, Telephone +917-362-5 168.

SSPT NETWORK INC File 03A

PAYMENT INSTRUCTIONS
KNOW ALL MEN BY THESE PRESENTS:
Dated: The Sth day of July, 2019

Issued To: Mr. William Cumbie, P.A,
Jacksonville, FL, 32207
Phone: (850) 387-2455

 

For and on behalf of CITROF LLC. it is herein declared that undersigned, Mr. ] BARRY
THOMPSON, the managing director of CITROF LLC the “Placement Manager” does hereby
take the following statements:

For Project support services that are inclusive of corporate loan expenditures that include loan
closing changes.

Mr, Cumbie you are herein instructed based on the use of funds agreement completed prior to the
issuance of this Notice; to remove the amount listed below, from the deposited funds held in
your IOLA account and complete the payments hereunder instructed.

TO ALL INTERESTED PARTIES LET IT BE KNOWN; As of the date listed on the top of
this payrnent directive; Mr. William Cumbie is herein instructed to transfer United States Dollars
$842,465.00 to the account provided below. Please remove these funds from any available
account the deposited funds held in your IOLA ACCOUNT THAT DEPOSIT HAVING BEEN
MADE BY: SSPT NETWORK INC Project owners as contracted with CITROF LLC et-al

Mr. Cumbie; Piease act on the provided instructions with all possible speed.

Account Name: Bank: Community Federal Savings Bank

Account Name: Ist Contact Money T/A Sable international Collectlons CM
Account Number:

ABA Routing Codey

Fedwire Routing Code:

_ Bank Address: 110, 7th Avenue, New York, NY 10019, US United States
. Reference: LCAPITAL LLP, Beneficiary

If you have any questions regarding the information

provided or the instructions as listed, please forward
your questions to Mr. .J BARRY THOMPSON at the
above listed email and or phone number.

For and on behalf of: CITROF LLC (the instructor) .

a) oo

( ; a (om Date; 5", JULY 2019
By ff hy’Manaping Director (rrr
Mé_HSARRY THOMPSON

f

i

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 51 of 64

Wire Transfer Outgoing Request

Wire Transfer Sender Information

CHASE & | i

Hal

 

Sender Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WILLIAM C CUMBIE
Account Name: Street Address:
WILLIAM C CUMBIE PA 4930 BRIDGEWATER CIR
IOTA TRUST ACCOUNT
ely: State: Zip: Counuy: Daytime Phone:
JACKSONVILLE FL 32207-4945 USA REOEAT 85
Primary ID Type: {D tssuer: ID Number: ID Issue Gate: ID Exp:
Driver's License FL i 05/02/2025
Secondary 1D Type: 1D Issuer; {ID Number: 1D Issue Date: iD Exp:
Chase or Bank tssued Credit/Debit Card CHASE 1 1130/2021
Comme ngs:
Wire Transfer information
Request Date: Request time: Effective date: Wire Type;
07/05/2019 05:39:1GPM Eastern time 97/08/2019 Domestic
Tasks TE Debit Account Type: Avallable balance: Wire Amaunt (US doflars):
JOLTA ACCOUNT a $842,465.00 L
Qualifying Account #: Qualifying Account Type: Source of funds; Wire Fee:
checking $0
Currency type to be sent: | Exchange rate: Forelgn currency amount Amount to Collect (USD};
US Dollars N/A N/A $842,465.00
FX Contract Number:
Recipient Account Information
Account Name:
4ST CONTACT MONEY T/A SABLE INTL
Street Address: JAccount Numb
1

City: State: Zip Country:
Text to Recipient:
LCAPITAL LLP, BENEFICIARY
Racelving Bank Information
Bank Name:
Community Federal Savings Bank
Street Address: ]Bank ARSIOR ia
8916 JAMAICA AVE f

City: State: Zip: Country:

JAMAICA NY it421 USA
Intermediary Bank Name:
Street Address: intermediary Bank ABA:

Cye State: [Zip: County:
Text to Receiving Bank:

 

 

 

N15220-C5 WTA (03/2079)

Page 1 of 4

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 52 of 64

nsf

5, Future Dated Wire Transfers.

You may request a future dated (one -time) domestic wire
transfer, up to 10 business days from the current dusiness days
cutoff of S p.m, Eastern Time (2 pun, Pacifle Time). You cannot
cancel a future dated wire transfer once It has been requested,
6. Foreign Exchange Transfer,

tls our discretion in which foreign currencies we will send wire
transfers, and these can change at any tlme. If you send a wire
transfer in a foreign currency, you authorize us to deduct the
amount from your account at the exchange rate we offered at the
Ume you requested it. The foreign exchange rates we Use are
determined by us In our sole discretion.

The exchange rate we use will include a spread and May inciude
commissions or other costs that we, our affiliates, or our vendors
may charge in providing foreign currency exchange to you. The
exchange rata may vary among custorners depending on your
relatlonship, products with us or the type of transacdan being
conducted, the dallar amount, type of currency, and the date and
the time of the exchange. You should expect that these rates will

be less favorable than rates quoted anilne or in publications,

iFthe funds are returned or payment cannot be made for any
reason, we wili not be Hable for more than the amount of the wire
transfer at our exchange rate at the time we return the funds to
you, lass charges taken by any other bank involved in the wire
transfer. If you cancel a funds transfer request, other than a
cancellation of a Consumer International Funds Transfer within 30
minutes after you authorized us to send It, and it causes a loss or
cost to us, we may subtract furids from your account to cover these
losses. If your initial request fs returned, cancelled or changed, your
new wire transfer request will be subject to a new exchange rate.

if the wire transfer Is not in the currency of the reciplent’s account,
the recipient's bank or another processing bank may reject the wire
transfer or canvert it. ff converted, you agree the wire transfer may
be converted to a different currency at their exchange rate and may
subtract additional fees,

7. Fees and Payment Reute.

We may charge a fee when you use this service. Please refer ta
your account agreement or product Information for fees that
may apply, We may use any funds transfer system we belleve
reasonable to complete your request, regardless of any
Instructions you might give us. If we also are the recipient's bank,
we may complete your request using an internal transfer. You
are responsible for alt fees and taxes, Including our fees and any
fees charged by ather funds transfer systems or banks involved
in the transfer.

r ent -continued

i
1 4
arate Ay }

4. Wire Transfer System Rules and Laws.

The use of this service Is subject to all applicable U.S. federal and
state laws, regulatlons, rules and wire transfer arrangements,
Including the respective state's Uniform Commercial Cade Articie
44, as may be applicable. If you make a Consumer International
Wire Transfer, tt ls alse subject to additional federal laws and
regulations which, in the event of a conflict with this Agreement,
will govern. All of your wire transfers must comply with U.S. laws,
including the regulations and economic sanctions administered by
the U5, Treasury Department's Office of Forelgn Asset Cantrol
and other applicable laws,

5. Indemnification,

You will indemnify us for ail claims, expenses, Wabillties, and
losses {including reasonable lagal fees) If you or a third party
makes 4 claim agalnst us for any of our actions ar services in this
Agreement, unless they prove gross negilgence or witiful
misconduct. You understand this section will survive even if you
close your account or thls Agreement is terminated,

14, Failure to Perform; Limitation of Liability,

We are only responsible for performing the services specified in
this Agreement. We will not be llabie for the failure or delay of any
wire transfer or for failing ta meet other obligations in the
Agreement because of circumstances or causes beyond our
control, Including governmental, legal or regulatory restrictlons ar
prohibitions, third party actions, natural disasters, equipment or
system fallures, jabor disputes, wars or riots. We are not fiable for
any indirect, special or cansequentlal damages.

Any provision of this Agreement that limits the bank's {lability
daes not negate the bank's duty (if any) under applicable law to
act In good falth and with reasonable care,

11, Changes to the Agreement

We may change the terms of thls Agreement, Including fees and
features of this service, at any time. If any change would adversely
affect you, we will notify you in advance, unless the change is
necessary to comply with a legal requirement.

We may direct you to a branch or to your Chase Private Client
banker for the content of any changes or the revised Agreement
unless the law requires a different method. Your use of this
service after we have made such changes available will be
considered your agreement to the change.

By providing your signature as authorization, you agree ta these terms and conditions, that the wire transfer Infarmatlon in this document is accurate

and you authorize us to process this wire transfer.
Recipient Bank's Identifier (ABA/SWIF\

Sander‘s Signature:

Email Address: we@williamcumbielaw com
Transaction Number (Contact ID):

Racipient’s Account Number.

Date:

 

The Emall Address and Transactian Number provided will be used for communication purposes.

EL RSP ER

N45220-C5 WTA (03/2019)

Page 3 of 4

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 53 of 64

Lesh

 

 

 

 

 

Branch / Department information

 

 

 

 

 

 

 

Inittated by; KAVREN M INTERDONATO initiating Brancl;_ San Marco - 104059 phane: 904-513-6589 Request The; 05:39:16PM
Wire Transfer: [7] Approved =] ectined Approved/Declined by (Pring):

Approved/Dectined by (Signature): Date:

Decline Reason: Comments:

 

 

Approving Manager (wire amount over limit)

Mathod of Approval (attach required supporting documentation) [2] Phone call Clemait [other {expialn}

Wire Tracking information
FX Contract Number (if applicable}

 

 

Gill PC RRSSTRGE | N15220-CS WTA (03/2019) Page 4 of 4

 
‘Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 54 of 64

CITROF LLC.

1 West Broad Street, i 1th Floor, Bethlehem, PA 18018
Barryeibthonipsen.com, Telephone +917-362-5 168.

SSPT NETWORK INC File 01A

PAYMENT INSTRUCTIONS

KNOW ALL MEN BY THESE PRESENTS:
Dated: The 5th day of July, 2019

Tssued To: Mr. William Cumbie, P.A.
Jacksonville, FL 32207
Phone: (850) 387-2455

For and on behalf of CITROF LLC. it is herein declared that undersigned, Mr. J] BARRY
THOMPSON, the managing director of CITROF LLC the “Placement Manager” does hereby
make the following statements:

For Project support services provided in the month of July 2019, and for payment due at this time
to the legal! office of William Cumbie PA.

Mr. Cumbie you are herein instructed based on the use of funds agreement completed prior to the
issuance of this Notice: to remove the amount listed below, from the deposited funds held in
your IOLA accourt, as your non refundable payment for support work and other related services
provided.

TO ALL INTERESTED PARTIES LET IT BE KNOWN: As of the date listed on the top of
this payment directive; Mr. William Cumbie is herein instructed to transfer United States Dollars
$7,500.00 to the account provided below. Please remove these funds from any available account
the deposited funds held in your IOLA ACCOUNT THAT DEPOSIT HAVING BEEN MADE
BY: SSPT NETWORK INC Project owners as contracted with CITROF LLC et-al

Mr, Cumbie; Please act on the provided instructions with all possible speed.

pay to: WILLIAM C CUMBIE PA

bank name: JP MORGAN CHASE NA,

Address: 270PARK AVENUE,NEW YORK, NY 10017
Account name: WILLIAM C CUMBIE PATRUST

Account number:
ABA/ ROUTING:

If you have any questions regarding the information provided or the instructions as listed,
please forward your questions to Mr. J BARRY THOMPSON at the above listed email and or
phone number, .

For and on behalf of: CITROF LLC (the instructor) .

ef
\ftbe Managing Director
AJ

Mil J BARRY THOMPSON

    
 

LH ea [DF

___.. .. Date; 5", JULY 2019
-Case 2:19-cv-05115-GAM

 

 

 

 

 

Document 1 Filed 10/30/19 Page 55 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Cumbie, Esquire S eme nt
Attorney-at-Law Dale
4930 Bridgewater Circle
Jacksonville, Florida 32207 MGI2019
To:
Citrof LLC
t West Broad Street
Lith Floor
Bethlehem, PA 18018
Amount Due Amount Enc.
$7,500.00
Date Transaction Amount Balance
06/30/2019 Balance forward 0.00
07052019 Citrof SSP'T-
07/06/2019 Due 07/06/2019, 7,500.00 7,500.00
Project support Services provided July 2019, payment due to William
Cumbie, P.A.
--- Administration/Ovrsight $7,500.00
f
| 1-30 DAYS PAST 31-60 DAYS PAST | 61-90 DAYS PAST OVER 90 DAYS
CURRENT DUE DUE DUE PAST DUE Amount Due
7,500.00 0.00 0.00 0.00 0.00 $7,500.00

 

 

 

 

 

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 56 of 64

 

Payment Receipt

William Cumbie, Esquire
Attorney-at-Law

4930 Bridgewater Circle
Jacksonville, Florida 32207

Recoived Fram:

 

Citrof LLC

1 West Broad Street
Lith Floor
Bethichem, PA 18018

Date Received 07/05/2019 Payment Amount — $7,500.00
Payment Method Check

Check/Ref. No. 1097 [OTA

hivoices Paid

_ Date Number _Amount Applied
07/06/2019 -$7,500.00

Puge 1
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 57 of 64

SERVICE CONFIRMATION
07/05/2019

   
   

EASY WAYS
TO ACCESS
YOUR ACCOUNT

Name

OQ WILLIAM CUMBIE PA

 

Business E-Mail Address

QO we@wililamcumbielaw.com

 

Business Primary Address

4 4930 BRIDGEWATER CIR
JACKSONVILLE, FL 32207-4945

 

USA
Address Details Accounts Using this Address
M 4930 BRIDGEWATER CIR \OLTA Checking ending Ir
JACKSONVILLE, FL 32207-4945
USA

 

 

Telephone Numbers

Q Primary # (850) 387-2455

O Secondary # No Secondary Phone Number on file
Q) Celtular # No Cellular Phone Number on file

O Fax # No Fax Number on file

[2 International # No International Phone Nurnber on file

 

Financial Transaction

 

(1 We submitted your Domestic wire transfer of $10000.00 USD from your account ending in to FTL
Holding LLC. Please refer to the Wire Transfer Outgoing Request form for more information.

We submitted your Dornestic wire transfer of $140035.00 USD from your account ending in > SSPT
Network Inc. Please refer to the Wire Transfer Outgoing Request form for more information.

Q We submitted your Domestic wire transfer of $842465.00 USD from your account ending in io 1ST
CONTACT MONEY T/A SABLE INTL. Piease refer to the Wire Transfer Outgoing Request form for more
information.

 

 

 

~~ DEBIT: CARD, ATMs, OR.STOP BY YOUR BRANGH. =:

KAVREN M INTERDONATO San Marco (904) 5143-6589
Questions? Visil wwy.Chasa.corm or call (800) 242-7439 |

KF dy
Deposit produets provided gy JPMonja Chase Bettk, NA. Member FDIC C AS - ay

Lending produols provided ny JPMorgan CHage Bank, N.A
Grovit varda Issuod hy Chase Bank USA, NLA,
6 2012 JPMorgan Chota 3 Go,

“ACCESS YOUR ACCOUNT. FROM VIRTUALLY: ANYWHERE, ANYTIME—MOBILE, ONLINE,

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 58 of 64

 

LG aptital LLP
PE Matus Eany

Salisbury House, Office 478-~4a0
29 Finsbury Circus, Landon EC2M 500

3rd July 2019

C/o: CITROF Lic.

1 West Broad Street, 11th Floor, Bethlehem, PA 18018
Emall:Barry@ibthompson.com,

Telephone +917-362-5163

To Whom It May Concern:
Re: Funds placement for clients and projact support services

Based on the needs of its projects and clents, CITAOF LLC. and Mr. | BARRY THOMPSON, the
Managing Director, have completed a nurnber of agreements that are inclusive of but rot limited
to: project support services, and client funds management and loan origination services all
undertaken based on agreements that have been completed with LCapital LLP,

These agreement had been completed prior to the issuance of this cover fetter that has been
provided for purposes of record keeping, additionally to confirm the business and working
relationship as outlined in the mutual agreements that have been undertaken and completed
therefore noted in this letter.

LCapital LLP, is an in independent service provider, that is providing support services to CITROF LLC
and its cllental, as and when needed, however Is nota partner nor a subsidiary of them,

If you require any information relating to the prelateship of LCapital LLP with CITROE LLC, please
contact one of our representatives for queries relating to this matter.

Cordially

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 59 of 64

CITROF LLC.“

1 West Broad Street, 1 ith Floor, Bethlehem, PA 18018

Barry@ibthompson.com, Telephone +917-362-5168.
SSPT NETWORK INC File 02B

PAYMENT INSTRUCTIONS
KNOW ALL MEN BY THESE PRESENTS:
Dated: The 5th day of July, 2019

Issued To: Mr. William Cumbie, P.A.
Jacksonville, FL 32207
Phone: (850) 387-2455

 

For and on behalf af CITROF LLC, it is herein declared that undersigned, Mr, J BARRY YO
THOMPSON, the managing director of CITROF LLC the “Placement Manager* does hereby
“rivake the following statements:

For Project support services that are inclusive of corporate related costs, that may include payroll
expenditures,

Mr. Cumbie you are herein instructed based on the use of funds agreement completed prior to the
issuance of this Notice; to remove the amount listed below, from the deposited funds held in
your JOLA account and complete the payments hereunder instructed,

TO ALL INTERESTED PARTIES LET IT BE KNOWN; As of the date listed on the top of
this payment directive: Mr. William Cumbie is herein instructed to transfer United States DoHars
$10,060.00 to the account provided below. Please remove these funds from any available
account the deposited funds held in your IOLA ACCOUNT THAT DEPOSIT HAVING BEEN
MADE BY: SSPT NETWORK INC Project owners as contracted with CITROF LLC et-al

Mr. Cumbie; Please act ont

 

instructions with all possible speed.

Account Nam& FTL Holdiag LLC,
Address: 131 W> ke St, Eastep_PA 18042
Account Number;

ABA/R&T: ~

Bank Name: JP Morgan Private Bank (JP Morgan Chase)
Bank Address: 270 Park Ave, New York, NY 10017

If you have any questions regarding the information provided or the instructions as listed,
please forward your questions to Mr, J BARRY THOMPSON at the above listed email and or
phone number, > a

For and on behalf of: CITROF LLC {the instructor) .

Date; 5", JULY 2019

 

 
Case 2:19-cv-05115-GAM

Wire Transfer Outgoing Request

Document 1 Filed 10/30/19 Page 60 of 64

CHASE a

“h

all

 

Wire Transfer Sender information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sender Name:
WILEIAM C CUMBIE
Accounk Mamet Siraet Addrass:
WILLIAM C CUMBIE PA 4930 BRIDGEWATER CIR
{OFA TRUST ACCOUNT
Clty: States dip: Country: Daytlne Phone:
JACKSONVILLE FL 32207-4945 USA BS087- 2488
Primary W Type: 1D issuer: D Number: 1D Issue Date: iD Exp:
Driver's License FL. /OOOEEREEE a 09/02/2025
Secondary 10 Type: ID tssuer: \D Humber: iD issue Date: iN Expr
Comments:
Wire Transfer Information
Request Date: Request time: Effective data: Wire Type: .
07/05/2019 05:22:12PM Eastern time 07/08/2019 Domestic
[Datvie Beene He Debh Acesunt Typat Avaitabfe balances Wire Amount (US dollars):
IOLTA ACCOUNT — $10,000.00 =~
Quatifying Account #: Qualifying Account Type: Source of funds: Wire Fee:
Checking $0 ,
Currency type to be sent | Exchange rate: Foreign currency amount: Amount to Collect (USBY .,
US Dollars NEA N/A $10,000.00  j———
Fx Contract Number;
Recipient Account Information
Atcounl Name:
FTL Molding LLC —
Street Address: [Account Numbar: a
T3T WBURKEST 2-7 . : ‘
Aaty! State: Zip: : Countiy
EASTON PA 18042 USA
‘Text to Recipient:
Recelving Bank Information ,
Bank Name: '
JPMorgan.Chase Sank, National Association
Street Address: jank ABASWIFT Code:
875 SAW MILL RIVER RD —
CaLys State Zi: Country:
‘ ARDSLEY . NY 10502-1199 fUSA
Iniarmedlary Bank Name:
Streel Address: Intermediary Bank ABA:
Cliy: State: Zin: Country

 

 

 

 

 

 

Text to Receiving Bank

 

 

 

N15220-CS WTA {03/2019}

¥

Page 1 of 4

 

 

 
Vire Transfer Agreement . conti

5. Future Dated Wire Transfers,

You may request a future dated (one time) domestic wire
transfer, up to 10 business days fram the current business days
cutoff of 5 p.m, Eastern Tima (2 p.m, Pacifle Time). Yau cannot
cancel a future dated wire transfer ance it has been requested.
S. Foreign Exchange Transfer.

(tls our discretion in which foreign currencies we will seni wire
iransfars, and these can charige at any time. If you send a wire
transfer ina forelgn currency, you authorize us to deduct the
amount fromyour account at the exchange rete we offered at the
time you requested it. The forealgn exchange rates we use are
daterminad by us In aur sole discretion,

The exchange rate we use will include a Spread and may include
commissluns or other costs that we, our affiliates, or our vendors
May charge in providing foreign currency exchange to you, The
exchange rate may vary amiong customers depending an your
ralavianship, products with us or the type of transaction being
conducted, the dollar amount type of cuifrency, and the date and
the ime of the exchange. You should expect {hat these rates wilt
be less favarahle than rates quoted online or in publications,

If the funds are returned or payment cannot be made for any
reason, we will not be ilable for mare than the amount of the wire
{rarisfer at our exchange rate at the time we return the funds ta
you, less charges taken by any other hank involved in the wire
transfer, If you cancel a funds transfer request, other than a
cancellation of a Consumer International Funds Transfer within a0
minutes after you authorized us to send It, and It causes a loss or
cost £0 us, wa may subtract finds fram your accourt to cover these
losses. if your Initial raquest is returned, cancelled ar changed, your
Hew wire transfer request will he subject to a new exchattge rate.

IFthe wire transfer is mot in the currency of the recipient's account,
the reciplent’s bank or another Processing bank may reject the wire
transfer or convert lt, IFeonverted, you agree the wire transfer may
be converted to a different currency af their axchange rate and may
subtract additianal fees.

7. Fees and Payment Route,

We may charge a fee when you usé this service, Please refer to
your account agreement or product information for fees that
may apply, We may use any funds transfer system we believe
reasonable to cornplete yaur request, regardless of any
Instructions you migitt givé us. If we alse are the recipient’s bank,
we may Complete your request using an internal transfer. You
are résponstble for all fees and taxes, inclucling our fees and any
fees charged by other funds transfer systems or tanks Invalved
in the transfer,

Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 61 of 64

Hevea
rat : 1

8. Wire Transfer System Rules and Laws.

The use of this service is subject to all applicable 3.5, federal and
state laws, regulations, rules and wire transfer arrangements,
Including the respective state's Uniform Commercial Code Article
4A, a3 may be applicable. Ifyou make a Consumer international
Wire Transfer, itis aiso subject ta additional federal laws and
regulatians which, In the evant of a conflict with this Agreement,
Wil govern, All of your wire transfers must comply with U.5. laws,
including the regulations and economic sanctions administered by
ihe U.S. Treasury Department's Office of Forelgn Asset Cantral
and other applicable laws,

9, Inderanification,

You willl indemuify us for all claims, expenses, llabilitles, and
losses (including reasonable legal fees} If you or a third party
makes a claim agalnst us for any of aur actions or services In this
Agreement, untass they prove gross negligence or willfa|
miscanduet. You understand this section will survive even If you
close your account or this Agreement is terminated,

10, Failure to Perfarm: Limitation of Liabllity.

We are only responsible for performing the services specified in
this Agreentent, We will not be liable far the falture ar dalay of any
wire tansfer or for failing to maet other obligations In the
Agreement because of circumstances ar causes beyond our
control, Including governmental, legal or regufatory restrictlons or
Prohibkions, third party actions, natural disasters, equipment ar
system failures, lagor disputes, Wars or riots, We are nat Hable for
any indirect, speclal or consequential damages,

Any provision of this Agreement that limits the bank's Habillry
does nat negate the bank's duty (if any) under applicable law ta
actin goad faith and with reasonable care.

11, Changes to the Agreament

We may change the terms of this Agreement, including fees and
features of this service, at any time. If any change would adversely
affect you, we will natify you ln advance, untass the change ls
necessary to comply with a legal requirement,

We may direct you ta a branch or to your Chase Private Cllent
banker for Ure content of any changes or the revised Agreement
unless the law requires a different method, Your use of this
Service after we have made such changes availabie wilt be
considered your agreement to the change.

By providing your signatura as authorization, you agree to these terms and conditlans, that the wire transfer information In this document is accurate

and you authorize us te process this wire transfer,
Recipient Bank's identifier (ABA/SWIFT: ~~

Sender's Signature:

Emall Address: wo@willlamcumbielaw.com
Transaction Number (Contact ID):

rr

—_. Recipients Account Numbe

 

id

 

Date:

 

The Email Address and Transaction Number provided will he used for communication purposes,

SU

N15220-CS WTA (03/2019}

Page 3 af 4

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 62 of 64

Deel

 

 

 

 

 

Branch / Department Information

Initiated by: KAVREN M INTERDONATO Initiating Branch; Saf Marco - 104089 phone, 904-513-6589 pea vast Ting: 05:22:12PM

Wire Transfer, [Approved Cl beclined Approved/Declined by (Print

 

 

 

Approved/Deciined by (Signature};
Decline Reason:

Dare

 

 

 

Comments:

 

Approving Manager (wire amaunt over limit}

Method of Approval (attach required supporting documentation) (phone cat! Clemai C1 other (explain)
Wire Tracking Information
FX Contract Number (if applicable)

 

 

EGRESS N15220-C5 WTA (09/2019) Page 4of4

 

 

 
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 63 of 64

VERIFICATION
I, Daniel O'Shaughnessy, depose and say that the facts set forth in the foregoing pleading
are true and correct to the best of my knowledge, information, and belief. I understand that false

statements herein are made subject to 18 Pa. C.S, § 4904 relating to unsworn falsification to

authorities,

one: (2/4) 2019 25.4

Daniel O’ Shaughnessy

EME Eran eMC eter a a aw 2
Case 2:19-cv-05115-GAM Document1 Filed 10/30/19 Page 64 of 64

Leo M. Gibbons, Esquire ATTORNEY FOR PLAINTIFE

Attorney ID No. 67267 DANIEL O’SHAUGHNESSY
Andrew R. Silverman, Esquire

Attorney [ID No. 310569
MacELREE HARVEY, LTD,

17 W, Miner Street, PO Box 660
West Chester, PA 19381-0660
(610) 436-0100

 

 

DANIEL 0’ SHAUGHNESSY IN THE COURT OF COMMON PLEAS
2746 Scenic Gulf Drive, Unit 211 CHESTER COUNTY, PENNSYLVANIA
Miramar Beach, FL, 32550
NO,
Plaintiff,
Vv. JURY TRIAL DEMANDED
NICHOLAS PALAZZO

365 Forest Avenue, Apt. 4D
Palo Alto, CA 94301

and
SSPT NETWORK, INC,
171 Main Street, #257
Los Altos, CA 94022

Defendants,

 

 

 

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

MacELREE HARVEY, LTD,

Date: October Lf, 2019 ave YU. nn

Leo M. Gibbons, Esquire
Andrew R, Silverman, Esquire
Attorneys for Plaintiff

335367 tv1
151915.45202
